Title: Cotton Tufts to Abigail Adams, 12 January 1786
From: Tufts, Cotton
To: Adams, Abigail


     
      My Dear Friend
      Weymouth Jany. 12. 1786
     
     I wrote to you last Week by Capt Lyde, expecting that He would have sailed the next Day. I find that He is still here And as Mr. Jenks the Bearer hereof, is going in his Vessell I am loth to omit the favourable opportunity of writing by Him. I propose to send by Him Our December Magazine, in which you will find a succinct Accountt of the Proceedings of the Genl Court in their last Session and what Measures will probably be taken for the Supply of our Treasury and the Payment of continental Interest. The Delay in the States to supply the continental Treasury gives me great Pain. Something more effectual must be done, and common Danger I suppose will lead to it. But How in the mean Time our foreign Ministers are to be paid, foreign Debts, Tributes to the Barbarians &c I know not. Lamb it is said has at length arrived in Europe. He is said to be a Person of a Droll Character and those that pretend to know the Man represent his Abilities and Prudence not in the most promising Light. Have you ever seen a certain Col. Norton (by whom I sent some Letters to you last spring). He is now I suppose in England soliciting Payment for the stock taken from Nantucket and Dukes County by the British Forces in the late War. He has been to England several Times on this Errand, and it would be a satisfaction to know whether He is not by this Time thoroughly Anglified. As I sat in Senate with Him, I have some Curiosity to discover what Part He takes in the whale Fishery. For as his Business lays with the British Ministry it is not improbable, that He will be tampered with.
     Do you know whether my Brors Son Simon is in England, I was in the year past informed that he was going from St. Augustine to London, the House of Champion & Dickinson he was formerly connected with, and if in London information may be had of them, should it lay in your Way, I wish you to enquire him out. I am been told that He wishes to return, but conscious to himself of the inoffensive part which he has acted, that he does not incline to return untill the way is fully open.
     Tho I have heretofore had orders from Mr. Adams to draw to a larger Amount than I have already done, yet It would be agreable to be informed from Time to Time, what sums I may with your Convenience draw for. Bills will fetch at least 5 pr. Ct. above par. The Expences of your Children, Repairs of Buildings &c for the current year will exceed your Incomes here by at least £100 Lawful Money. The Payment of the Interest of your Loan office Notes, will be uncertain both with respect to Time and Value, when paid Certificates will be given for the Interest, which will not be converted into Specie without discount as I imagine. Last year I received a years Interest in Certificates and with great Exertions I finally turned them into the Hands of a Collector who gave me his promisory Note for the full Value of them, Certificates of the same kind are now sold at a Discount of near 40 pr Ct. About £90 of the £100 which I drew in Favour of Mr Samll Eliot was converted into public and private Securities, from the public (I purchased,) there will arise an Interest of £18  ann—but this Interest will not be paid earlier than a year hence, as the Treasurys is much in Arrears. Sloanes Bond has been sued and Execution is now against him. I expect we must take the Lands. I had despaired of Lamberts Debt, but am informed that there is a Prospect of recovering it. The Collection of Debts is a tryall of Patience and when Recourse is had to Law the process is tedious—and I apprehend more expensive and lengthy than need be.—The amazing sums of Money which are sent to England by every Vessell that goes from hence renders Cash very scarce and makes me almost wish that the intercourse was cut off.
     Dr. Gordon has wrote a History of the American Revolution which will be printed in 4 Vols. Octo. I have not as yet heard where it is to be printed, but I suspect in Scotland. Subscriptive Papers are handed about here—the Type and Paper are elegant.
     As Mr. Jenks will probably deliver this to you, youll be able from Him to get Intelligence of what passes amongst us, he is very intelligent and is much respected in Salem, and should you have occasion to write on his return you may rely on his Care. I forgot to mention, that a piece of Linnen will be of use to yr Children in the coming summer, perchaps some of the Captains would take a piece in their Chests.
     
      Wishing every Blessing I am yr—
     
    